MEMORANDUM**
Felipe Cortes Parra, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider its December 3, 2003 decision denying his motion to reopen removal proceedings based on new evidence. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
A motion to reconsider must specify the errors of fact or law in the agency’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Iturribarria v. INS, 321 F.3d 889, 895 (9th Cir.2003). Here, the petitioner identified no error of law or fact in the BIA’s prior determination that the mere existence of two new qualifying relatives did not warrant the reopening of proceedings in which the BIA had denied cancellation of removal on hardship grounds. Accordingly, the BIA’s decision to deny reconsideration was well within its discretion and was not “arbitrary, irrational, or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.